Citation Nr: 0708981	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of leiomyosarcoma of the left arm with 
impairment to Muscle Group V, residual scar, and mild sensory 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  The veteran is the recipient of the Presidential Unit 
Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for arthritis and a right knee disorder.  
The appeal also arises from a June 2003 rating decision which 
granted an initial rating of 20 percent for leiomyosarcoma of 
the left arm.  

The veteran testified before the RO at a March 2004 hearing.  
A transcript has been associated with the file.

The veteran also initiated appeals on issues of service 
connection for tinnitus, a right ankle disorder and vertebral 
fracture.  His June 2003 Form 9 perfected the appeal as to 
the right ankle and vertebral fracture.  The veteran was 
awarded service connection for these conditions in June 2003, 
July 2004 and June 2005 rating decisions.  The veteran has 
not disagreed with those decisions.  As such, the issues are 
considered granted in full and are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was afforded VA examination for his residuals of 
left arm leiomyosarcoma in March 2002 and April 2004.  These 
examinations are inadequate for evaluating the veteran's 
disability for the following reasons.  First, the examination 
reports did not indicate which arm is dominant.  The only 
mention is in the April 2004 report, stating that the veteran 
is ambidextrous.  The Board cannot rate the veteran without 
evidence of which arm is dominant.  Second, the veteran was 
diagnosed with degenerative joint disease of the 
acromioclavicular joint and it is not apparent from the 
record whether this condition is responsible for any of the 
veteran's complaints concerning the left arm, as opposed to 
the residuals of his sarcoma.  Third, the veteran has had 
ongoing complaints of loss of sensation in his left hand.  To 
ensure completeness of the record, an evaluation of any 
neurological disorder of the left hand should be obtained.  
Finally, since the last examination was conducted three years 
ago, the information contained therein is too old to provide 
a current assessment of the veteran's disability.

At his RO hearing, the veteran stated that he had been 
receiving VA treatment since approximately 2002.  No VA 
records are currently in the file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Requests for VA medical records must be made 
since the evidence is not currently complete.  

At his VA examination in 2002, the veteran stated that he had 
undergone arthroscopic surgery for the right knee 3-4 years 
earlier.  No such records are in the file, and they would be 
very relevant since they would likely contain a medical 
history concerning the veteran's right knee disability.  
Attempts should be made to get these records.

The veteran has submitted competent lay evidence of 
incurrence of a knee injury during service.  At the April 
2004 VA examination, the examiner found mild medial joint 
space loss of the right knee on x-ray.  There is no 
indication as to whether or not this is related to the 
veteran's complained-of accident during service.  The Board 
must remand both the arthritis and right knee issues pending 
resolution of this question as the issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Indianapolis for all treatment from 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from any physician or 
medical facility that performed the 
arthroscopic surgery on his right knee or 
otherwise provided treatment for that 
knee after service.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

3.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for a VA 
examination to determine the current 
nature and severity of his residuals of 
leiomyosarcoma of the left arm.  
Sufficient evaluations should be 
scheduled to evaluate the veteran's 
muscle, skin and neurological residuals.  
Particular note should be made as to 
which arm is dominant.  The examiner 
should indicate whether the degenerative 
changes in the left acromioclavicular 
joint are responsible for any of the 
veteran's symptoms or functional 
impairment, and attempt to differentiate 
that from symptoms or functional 
impairment that is the result of the 
veteran's sarcoma residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected residuals 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  

4.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for VA 
examinations to determine the diagnosis 
of any right knee disorder(s) which may 
be present, and (2) whether any such 
right knee disorder is as likely as not 
related to service.  The examiner should 
accept as true the veteran's description 
of the circumstances surrounding the in-
service knee injury and the symptoms he 
experienced at that time, and then opine 
as to whether it is as likely as not that 
any such right knee disorder is 
etiologically related to the described 
injury or complaints in August 1966.  

All indicated studies should be 
conducted, and the results reviewed 
before the final opinion.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, 
the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.  

It would be helpful if the examiners 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

5.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




